


Exhibit 10.25

 

Bunge Limited

 

2007 Non-Employee Directors Equity Incentive Plan

 

2009 Restricted Stock Unit Award Agreement

 

AGREEMENT made as of the         day of May, 2009 (the “Grant Date”), between
Bunge Limited, a company incorporated under the laws of Bermuda (“Bunge”), and
«Name» (the “Director”).  This Agreement is subject to the provisions of the
Bunge Limited 2007 Non-Employee Directors Equity Incentive Plan (the “Plan”), a
copy of which is furnished to the Director with this Agreement.  Capitalized
terms appearing herein and not otherwise defined shall have the meanings
ascribed to them in the Plan.

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.             Number of Restricted Stock Units Granted.


 

Bunge hereby grants the Director, subject to the terms and conditions set forth
in this Agreement and in the Plan, an award of          Restricted Stock Units
(the “Units”), representing the right to receive Shares of Bunge Common Stock. 
The Units shall be subject to the terms and conditions set forth in the Plan and
this Agreement, including, without, limitation, the restrictions on transfer set
forth in Section 5 of this Agreement.

 

2.             Vesting.


 

(a)           Vesting Schedule.  Subject to earlier forfeiture or acceleration
of vesting as set forth in the Plan and this Agreement, the Units shall fully
vest and become non-forfeitable (becoming “Vested Units”) on the third
anniversary of the Grant Date.

 

(b)           Change in Control.  Unless otherwise determined by the Committee
in its discretion, the Units shall become Vested Units (to the extent not
already vested) immediately prior to the consummation of a Change in Control
transaction.

 

3.             Termination of Service.

 

Unless otherwise determined by the Committee in its discretion, in the event
that the Director’s service on the Board terminates by reason of Retirement,
death or Permanent Disability or by reason of failure by the shareholders of
Bunge to reelect the Director after he or she was nominated for re-election to
the Board, the Units shall become Vested Units (to the extent not already
vested) immediately upon such termination.  Unless otherwise determined by the
Committee in its discretion, if the Director’s service on the Board terminates
for any other reason, any Unit that is not vested at the time of such
termination shall be forfeited and cancelled without any payment.

 


4.             DIVIDEND EQUIVALENT RIGHTS.


 

The Director shall receive Dividend Equivalents on his or her Units if Bunge
pays a regular cash dividend with respect to the Common Stock with a record date
occurring prior to the settlement of such Units.  Dividend Equivalents shall be
deemed to be invested in Shares of Common Stock.  The Director’s account under
the Plan will be credited with additional Units on the date that Bunge pays

 

--------------------------------------------------------------------------------


 

such regular cash dividend.  Any such additional Units shall be considered Units
under this Agreement and shall also be credited with additional Units as regular
cash dividends, if any, are declared, and shall be subject to the same terms and
conditions as the Units with respect to which they were credited.  Any
fractional Dividend Equivalents shall be cancelled with no consideration and
only a whole number of additional Units shall be credited to the Director’s
account.  Payment of Dividend Equivalents that have been credited to the
Director’s account will not be made with respect to any Units that are forfeited
or cancelled under the terms of the Plan or this Agreement.

 


5.             SHAREHOLDER RIGHTS; RESTRICTIONS ON TRANSFER.


 

The Director shall not have any rights as a shareholder with respect to the
Shares underlying any Unit until such Shares have been issued and delivered to
the Director in such manner as Bunge, in its discretion, shall deem
appropriate.  The Director shall not, whether voluntarily or involuntarily,
sell, assign, transfer, pledge, hypothecate or otherwise dispose of, by
operation of law or otherwise, (collectively “transfer”) any Units, or any
interest therein, except as provided in the Plan.  Any transfer of the Units
made, or any attachment, execution, garnishment, or lien issued against or
placed upon Units, other than as so permitted, shall be void.

 

6.             Settlement of Restricted Stock Units


 

(a)           Settlement Date.  Subject to Section 6(b), the Vested Units shall
be settled in Shares as soon as practicable, but in no event later than ninety
days, after the Units vest.

 

(b)           Specified Employees.  Notwithstanding any provision of this
Agreement to the contrary, if, to the extent that the Units constitute a
“deferral of compensation” for purposes of Section 409A, and Bunge determines
the Director is a “specified employee” (within the meaning of the Committee’s
established methodology for determining “specified employees” for purposes of
Section 409A) no payment or distribution of any amounts with respect to the
Units may be made before the earlier of (i) the date which is the first business
day following the six month anniversary of the Director’s separation from
service for any reason other than death or (ii) the date of the Director’s
death.  The provisions of this Section 6(b) shall only apply if required to
comply with Section 409A.

 

7.             Miscellaneous.

 

(a)           No Rights to Re-election.  This award does not (i) confer upon the
Director any right to continue as a director of Bunge, (ii) affect the right of
the shareholders of Bunge to remove or decline or re-elect the Director to the
Board (for any reason or no reason), (iii) affect any rights of the Board, or
(iv) entitle the Director to any benefits other than those granted under the
Plan and this Agreement.

 

(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(c)           Waiver.  Any provision for the benefit of Bunge contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee.

 

(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Bunge and the Director and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)           Notice.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand, telecopy or facsimile
transmission or sent by certified or registered mail, return receipt requested,
postage prepaid, addressed, if to the Director, to the attention of the Director
at the mailing address that the Director shall have specified to Bunge and, if
to Bunge, to its principal offices which are currently located at 50 Main
Street, 6th Floor, White Plains, New York 10606, attention: Chief Personnel
Officer.  All such notices shall be conclusively deemed to be received and shall
be effective, (i) if delivered by hand, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

 

(f)            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(g)           Access to Plan/Incorporation by Reference.  The Director hereby
acknowledges that he or she has access to a copy of the Plan as presently in
effect.  The text and all of the terms and provisions of the Plan, as amended
from time to time, are incorporated herein by reference, and this Agreement is
subject to such terms and provisions in all respects.  In the event of any
conflict or inconsistency between the Plan and this Agreement, the Plan shall
govern.

 

(h)           Unfunded Plan.  The Plan is unfunded.  Prior to the exercise of
any Awards, nothing contained in the Plan or this Agreement shall give the
Director any rights that are greater than those of a general creditor of Bunge. 
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Common Stock with respect to
the Units.

 

(i)            Amendment.  The Board may at any time and from time to time
alter, amend, suspend or terminate the Plan in whole or in part, including,
without limitation, to amend the provisions for determining the amount of Awards
to be issued to the Director; provided, however, that any amendment which under
the requirements of applicable law or stock exchange rule must be approved by
the shareholders of Bunge shall not be effective unless and until such
shareholder approval has been obtained in compliance with such law or rule. 
Further, no termination or amendment of the Plan or this Agreement that would
adversely affect the Director’s rights under the Plan with respect to any Award
made prior to such action shall be effective as to the Director unless he
consents thereto.

 

(j)            Governing Law.  The Plan and this Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New York.

 

(k)           Compliance with Section 409A of the Code.  Notwithstanding any
provision in this Agreement or in the Plan to the contrary, if any provision of
this Agreement or the Plan contravenes any regulations or guidance promulgated
under Section 409A or would cause any person to be subject to additional taxes,
interest and/or penalties under Section 409A, such provision of this Agreement
or the Plan may be modified by the Committee without notice and consent of the
Director in any manner the Committee deems reasonable or necessary.  In making
such modifications the Committee shall attempt, but shall not be obligated, to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A.

 

3

--------------------------------------------------------------------------------


 

The Director indicates acceptance of the Restricted Stock Unit Award, subject to
the terms and conditions set forth in the Plan and this Agreement, by signing
this Agreement and returning it to the undersigned representative of Bunge no
later than          , 2009.  If a signed copy of this Grant Notice is not
received by such date, this Award shall be void and of no force and effect.

 

BUNGE LIMITED

 

DIRECTOR

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Vicente Teixeira

 

 

«Name»

Title:

Chief Personnel Officer

 

 

 

 

The Director has reviewed with the Director’s own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement.  The Director is relying solely on such advisors and not on any
statements or representations of Bunge or any of its agents.  The Director
understands that the Director (and not Bunge) shall be responsible for the
Director’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------
